Motion of petitioner for leave to proceed in forma pauperis denied, and petition for writ of certiorari dismissed. See Rule 39.8. As the petitioner has repeatedly abused this Court’s process, the Clerk is directed not to accept any further petition in noncriminal matters from petitioner unless the docketing fee required by Rule 38(a) is paid and petition is submitted in compliance with Rule 33.1. See Martin v. District of Columbia Court of Appeals, 506 U.S. 1, 113 S. Ct. 397, 121 L. Ed. 2d 305 (1992) (per curiam).
Same case below, 412 Fed. Appx. 958.